DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 08/24/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both the flexible joint and the bottom face in fig. 1A.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 121 and 148.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In pg. 6, lines 11-13, shaft 133 is referred to by reference numeral “130”.
In pg. 6, line 22, “edge144” should read “edge 144”. 
In pg. 8, lines 13-14, shaft 433, 533 is referred to by reference numerals “430, 530”. 
In pg. 13, line 25, “212of” should read “212 of”. 
In pg. 13, line 34, “300of” should read “300 of”. 
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  in line 3, “to longitudinal axis” should read “to the longitudinal axis” to clarify the antecedent basis of the referenced longitudinal axis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 18 recites the limitation "the same side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be interpreted as “a same side”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsui (US 4439896 A).
Regarding claim 1, Matsui teaches a securement device for securing a medical article (device shown in annotated fig. 2 is capable of securing a medical article), comprising: a base (11) having a longitudinal axis (annotated fig. 2), a top face (annotated fig. 2) and a bottom face (annotated fig. 2), wherein the longitudinal axis defines a longitudinal direction; a cuff (12) disposed on the top face of the base (annotated fig. 2) and positioned along the longitudinal axis, the cuff comprising an entry gap (annotated fig. 2) in at least a portion of the cuff and defining an interior aperture (annotated fig. 2); and a bar (23) disposed on the top face of the base (annotated fig. 2), the bar positioned along the longitudinal axis (annotated fig. 2); wherein the bar is moveable between an open position and a closed position and wherein the bar cooperates with the cuff in the closed position to secure the medical article (bar 23 is movable between an open position (as seen in annotated fig. 2) and a closed position (as seen in fig. 4) in order to accommodate the free end 14 of cuff 12 when the cuff 12 is in a closed position; annotated fig. 2, fig. 4, col. 3:52-60).

    PNG
    media_image1.png
    462
    643
    media_image1.png
    Greyscale

Annotated Figure 2 (from Figure 2 of Matsui)
Redrawing claim 3, Matsui further teaches the base has a rectangular shape (base 11 is rectangular; annotated fig. 2).
Redrawing claim 4, Matsui further teaches the cuff is configured to receive and resiliently retain a generally cylindrical object (cables 30; fig. 4, col. 1:5-7, 3:42).
Redrawing claim 5, Matsui further teaches the entry gap in the cuff is smaller than the interior aperture diameter defined by the cuff (annotated fig. 2).
Redrawing claim 6, Matsui further teaches the length of the entry gap is less than 50% of the interior aperture circumference (because the entry gap is completely closed off when the cuff 12 is retaining an object (see fig. 4), at some point during the closure of cuff 12, the length of the entry gap will be less than 50% of the interior aperture circumference).
Redrawing claim 7, Matsui further teaches the length of the entry gap is 5% to 45% of the interior aperture circumference (because the entry gap is initially lifted “widely open” when inserting cables 30 (3:44-46) and then completely closed off when the cuff 12 is retaining cables 30 (see fig. 4), at some point during the closure of cuff 12, the length of the entry gap will be 5% to 45% of the interior aperture circumference).
Redrawing claim 8, Matsui further teaches the cuff is generally annular in shape (cuff 12 is generally annular in shape; annotated fig. 2).
Redrawing claim 9, Matsui further teaches the interior aperture is generally circular in shape (the interior aperture is generally circular in shape; annotated fig. 2).
Redrawing claim 10, Matsui further teaches the cuff and the bar are each independently coupled to the base (cuff 12 and bar 23 are each independently coupled to the base 11; annotated fig. 2).
Redrawing claim 20, Matsui further teaches a support device (adhesive 28; annotated fig. 2, col. 3:38-40).
Claim(s) 1, 4, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weickenmeier et al. (US 6149108 A), hereinafter Weickenmeier.
Regarding claim 1, Weickenmeier teaches a securement device for securing a medical article (retainer 1 shown in annotated fig. 1 is capable of securing a medical article), comprising: a base (2) having a longitudinal axis (21), a top face (annotated fig. 1) and a bottom face (annotated fig. 1), wherein the longitudinal axis defines a longitudinal direction; a cuff (5) disposed on the top face of the base and positioned along the longitudinal axis (annotated fig. 1), the cuff comprising an entry gap (annotated fig. 1) in at least a portion of the cuff and defining an interior aperture (annotated fig. 1); and a bar (16) disposed on the top face of the base (annotated fig. 1), the bar positioned along the longitudinal axis (annotated fig. 1); wherein the bar is moveable between an open position (annotated fig. 2 – Weickenmeier) and a closed position (fig. 3) and wherein the bar cooperates with the cuff in the closed position to secure the medical article (fig. 3, col. 3:2-4).
 
    PNG
    media_image2.png
    561
    768
    media_image2.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Weickenmeier)

    PNG
    media_image3.png
    330
    624
    media_image3.png
    Greyscale

Annotated Figure 2 - Weickenmeier (from Figure 2 of Weickenmeier)
Regarding claim 4, Weickenmeier further teaches the cuff is configured to receive and resiliently retain a generally cylindrical object (article 40 is generally cylindrical; annotated fig. 2 – Weickenmeier, col. 1:4).
Regarding claim 11, Weickenmeier further teaches the bar comprises a post (22) and a shaft (17) and wherein the post is coupled to the shaft with a flexible joint (annotated fig. 2 – Weickenmeier).
Regarding claim 12, Weickenmeier further teaches the shaft comprises a first shaft end (first end of shaft; annotated fig. 2 – Weickenmeier) and a second shaft end (second end of shaft; annotated fig. 2 – Weickenmeier), wherein the first shaft end is coupled to the post with the flexible joint (annotated fig. 2 – Weickenmeier) and wherein the second shaft end is positioned next to the entry gap (annotated fig. 2 – Weickenmeier).
Regarding claim 13, Weickenmeier further teaches the second shaft end blocks up to 20% of the entry gap (during the insertion of article 40 into the interior aperture, the second end of shaft will be depressed towards base 2 such that it blocks less than 20% of the entry gap). 
Regarding claim 14, Weickenmeier further teaches the second shaft end further comprises a compressible segment (the compressible segment shown in annotated fig. 2 – Weickenmeier is compressed towards the base 2 during insertion of article 40).
Regarding claim 15, Weickenmeier further teaches the cuff further comprises a lower cuff edge and wherein the compressible segment is coupled to the lower cuff edge (the compressible segment is coupled to the rest of bar 16, guard rail 30, and thus the lower cuff edge; annotated fig. 1).
Regarding claim 16, Weickenmeier further teaches the compressible segment is coupled to the base (compressible segment is coupled to the rest of bar 16, guard rail 30, and thus the base; annotated fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Hansson et al. (US 6134754 A), hereinafter Hansson.
Regarding claim 2, Matsui fails to teach the medical article is selected from the group consisting of a connector fitting, a catheter, a fluid supply line, and combinations thereof.
	However, Matsui teaches that the device can be used to clamp a bundle of cables (fig. 4, col. 1:5-8).
	Hansson teaches a line keep that can be used to hold both cables and catheters (col. 1:5-20). 

Regarding claim 17, Matsui fails to teach a second cuff, the second cuff disposed on the top face of the base and spaced a distance from the first cuff along a line perpendicular to longitudinal axis, the second cuff comprising a second entry gap in at least a portion of the second cuff and defining a second interior aperture.
	However, Hansson teaches a device with two cuffs (28 and 40; fig. 1), the cuffs disposed on the top face of a base (12) and spaced a distance apart from the each other along a line perpendicular to a longitudinal axis (line 11 in fig. 1 is perpendicular to a longitudinal axis parallel with the length of first finger 36 extending from top end 34 to free end 38), both cuffs comprising an entry gap and an interior aperture (formed by posts 30, 42 and fingers 36, 50; fig. 1), wherein the entry gaps are on opposite sides of the device (fig. 1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Matsui to have a second cuff disposed on the top face of the base and spaced a distance from the first cuff along a line perpendicular to a longitudinal axis, the second cuff comprising a second entry gap in at least a portion of the second cuff and defining a second interior aperture wherein the entry gaps are on opposite sides of the device as taught by Hansson as both these inventions and the claimed invention are directed towards devices for holding elongate members and the references were well-known in the art prior to the effective  wherein the entry gaps are on opposite sides of the device as taught by Hansson onto the device taught by Matsui as such a modification would be a simple combination of prior art elements with the predictable benefit of greater line security, as taught by Hansson. 
Regarding claim 19, Matsui in view of Hansson teaches the first entry gap and the second entry gap are on opposite sides of the securement device (fig. 1 of Hansson shows the orientation of the entry gaps of the cuffs). 
Claims 2, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weickenmeier in view of Hansson et al. (US 6134754 A), hereinafter Hansson.
Regarding claim 2, Weickenmeier fails to teach the medical article is selected from the group consisting of a connector fitting, a catheter, a fluid supply line, and combinations thereof.
	However, Weickenmeier teaches the device can be used to retain a cable (col. 1:4).
	Hansson teaches a line keep that can be used to hold both cables and catheters (col. 1:5-20). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cables in Weickenmeier to be a catheter as taught by Hansson as both these inventions and the claimed invention are directed towards devices for holding elongated members and the references were well-known in the art prior to the effective filing date of the claimed invention. Hansson teaches in col. 4:15-20 that cables and catheters have 
Regarding claim 17, Weickenmeier fails to teach a second cuff, the second cuff disposed on the top face of the base and spaced a distance from the first cuff along a line perpendicular to longitudinal axis, the second cuff comprising a second entry gap in at least a portion of the second cuff and defining a second interior aperture.
	However, Hansson teaches a device with two cuffs (28 and 40; fig. 1), the cuffs disposed on the top face of a base (12) and spaced a distance apart from the each other along a line perpendicular to a longitudinal axis (line 11 in fig. 1 is perpendicular to a longitudinal axis parallel with the length of first finger 36 extending from top end 34 to free end 38), both cuffs comprising an entry gap and an interior aperture (formed by posts 30, 42 and fingers 36, 50; fig. 1), wherein the entry gaps are on opposite sides of the device (fig. 1).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Weickenmeier to have a second cuff disposed on the top face of the base and spaced a distance from the first cuff along a line perpendicular to a longitudinal axis, the second cuff comprising a second entry gap in at least a portion of the second cuff and defining a second interior aperture wherein the entry gaps are on opposite sides of the device as taught by Hansson as both these inventions and the claimed invention are directed towards devices for holding elongate members and the references were well-known in the art prior to the effective filing date of the claimed invention. Hansson teaches in col. 2:60-3:3 that having multiple cuffs wherein the entry gaps of the cuffs are on opposite sides of the device would prevent accidental removal of a line (e.g. cable, catheter) from either horizontal or vertical movement. It would therefore have been obvious to one of ordinary skill in the art to have  wherein the entry gaps are on opposite sides of the device as taught by Hansson onto the device taught by Weickenmeier as such a modification would be a simple combination of prior art elements with the predictable benefit of greater line security, as taught by Hansson. 
Regarding claim 19, Weickenmeier in view of Hansson teaches the first entry gap and the second entry gap are on opposite sides of the securement device (fig. 1 of Hansson shows the orientation of the entry gaps of the cuffs).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weickenmeier in view of Matsui.
	Weickenmeier fails to teach the base has a rectangular shape. 
	However, Matsui teaches a securement device with a base having a rectangular shape (11; annotated fig. 2). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the base in Weickenmeier for a rectangular shaped base as taught by Matsui as both these inventions and the claimed invention are directed towards devices for holding elongate members and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have substituted the base in Weickenmeier with the rectangular shaped base as taught by Matsui as such a modification is a simple substitution of one known element for another yielding a predictable result (a securement device with a rectangular shaped base).  
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Kay et al. (US 20110118670 A1), hereinafter Kay.
Regarding claim 17, Matsui fails to teach a second cuff, the second cuff disposed on the top face of the base and spaced a distance from the first cuff along a line perpendicular to longitudinal axis, the second cuff comprising a second entry gap in at least a portion of the second cuff and defining a second interior aperture.
	However, Kay teaches a device with two cuffs (annotated fig. 1 - Kay), the cuffs disposed on the top face of a base (annotated fig. 1 - Kay) and spaced a distance apart from the each other along a line perpendicular to a longitudinal axis (annotated fig. 1 - Kay), both cuffs comprising an entry gap and an interior aperture (annotated fig. 1 - Kay). 

    PNG
    media_image4.png
    471
    699
    media_image4.png
    Greyscale

Annotated Figure 1 – Kay (from Figure 1 of Kay)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Matsui to have a second cuff disposed on the top face of the base and spaced a distance from the first cuff along a line perpendicular to longitudinal axis, the second cuff comprising a second entry gap in at least a portion of the second cuff and defining a second interior aperture as taught by Kay as both these inventions and the claimed invention are directed towards devices for holding elongate members and the references were well-known 
Regarding claim 18, Masui in view of Kay further teaches the first entry gap and the second entry gap are aligned on the same side of the securement device (the cuffs are identical in orientation of the entry gaps, e.g. the entry gaps are aligned on the same side of the securement device; annotated fig. 1 – Kay, fig. 2 of Kay).
	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weickenmeier in view of Kay et al. (US 20110118670 A1), hereinafter Kay.
Regarding claim 17, Weickenmeier fails to teach a second cuff, the second cuff disposed on the top face of the base and spaced a distance from the first cuff along a line perpendicular to longitudinal axis, the second cuff comprising a second entry gap in at least a portion of the second cuff and defining a second interior aperture.
	However, Kay teaches a device with two cuffs (annotated fig. 1 - Kay), the cuffs disposed on the top face of a base (annotated fig. 1 - Kay) and spaced a distance apart from the each other along a line perpendicular to a longitudinal axis (annotated fig. 1 - Kay), both cuffs comprising an entry gap and an interior aperture (annotated fig. 1 - Kay). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Weickenmeier to have a second cuff disposed on the top face of the 
Regarding claim 18, Weickenmeier in view of Kay further teaches the first entry gap and the second entry gap are aligned on the same side of the securement device (the cuffs are identical in orientation of the entry gaps, e.g. the entry gaps are aligned on the same side of the securement device; annotated fig. 1 – Kay, fig. 2 of Kay).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783